Circuit Court for Cecil County
#07-K-00-000309
Argued April 7,2014



                                 IN THE COURT OF APPEALS OF MARYLAND



                                               No. 80


                                        September Term, 2013



                                           DANNY C. HOSKINS


                                                v.


                                          STATE OF MARYLAND




                                     Barbera, C.J.,
                                     Harrell
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald
                                     Watts,

                                                        JJ.




                                           PER CURIAM ORDER




                                      Filed: April 8, 2014
DANNY C. HOSKINS                 *      IN THE

                                 *      COURT OF APPEALS

          v.                     *      OF MARYLAND

                                 *      No. 80

STATE OF MARYLAND                *      September Term, 2013



                       PER CURIAM ORDER

     This case having been argued before the Court in the April

Session of Court and upon consideration of the pleadings, papers,

briefs, and record extract, it is this 8th day of April, 2014,

     ORDERED, by the Court of Appeals of Maryland, that the motion

to dismiss filed by the State be, and it is hereby, granted, it

being   determined   by   the   Court   that     the   relief   sought   by

Petitioner/Appellant is not within the ambit of Section 8-201 of

the Criminal Procedure Article, and it is further

     ORDERED, that this case is remanded to the Court of Special

Appeals to consider the application for leave to appeal previously

filed in that Court.




                                          /s/ Mary Ellen Barbera
                                                 Chief Judge